Citation Nr: 1717524	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-05 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic foot infections.

4.  Entitlement to service connection for bilateral foot residuals of cold weather exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from February 1952 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In July 2015, the Board remanded the claims for additional development.

The issue of entitlement to service connection for bilateral bunions was also originally developed for appellate review and was remanded by the Board in July 2015 for further development. In a November 2016 Decision Review Officer decision, service connection was granted for bunions of the left foot and of the right foot.  As a result, this issue has been resolved and is not before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for chronic foot infections is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not establish that it is at least as likely as not that bilateral hearing loss was manifested during service, or within one year of separation from service, or is otherwise related to service.

2.  The Veteran has tinnitus that is likely attributable to noise exposure during military service.

3.  There is no probative evidence of any current bilateral foot residuals of cold weather exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F. R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
 § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

 2. A foot disorder, to include as a residual of cold injury, was not incurred in, or aggravated by, active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in April 2010 satisfied the duty to notify provisions with respect to the service connection claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Board is taking action favorable to the Veteran by granting service connection for tinnitus.  Therefore no further discussion of the VCAA is necessary with respect to this claim.

In addition, the duty to assist the Veteran has been satisfied in this case.  VA and private treatment records and VA examination reports are all in the claims file.  In a July 2008 memorandum, the RO determined that the Veteran's service treatment records were unobtainable, likely due to a 1973 fire at the National personnel Records Center (NPRC) in St. Louis, Missouri.  As a result, there is a heightened due to assist the Veteran in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F. R. § 3.303(d). 

Service connection for certain diseases, such as sensorineural hearing loss and tinnitus as organic diseases of the nervous system, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis, a malignant tumor, sensorineural hearing loss, and tinnitus are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran is seeking service connection for bilateral hearing loss. He contends that the disorder is a result of in-service exposure to acoustic trauma while working in a flight line as air police in Korea.  With resolution of doubt in the Veteran's favor, the Board finds that the record does support exposure to acoustic trauma during active duty service.  

The record also reflects that the Veteran had significant post-military occupational noise exposure over many years.  Most of his jobs involved driving logging trucks or heavy equipment trucks.  In the capacity of a truck driver he was subjected to loud truck noise, mostly non-air-conditioned, wind noise, noise from heavy equipment, logging, chain saws and horns.  He also had eight years experience in heavy construction, with numerous power tools, air tools and power saws.      

In an August 1996 workers' compensation medical examination, the Veteran complained of bilateral hearing loss.  He reported the onset of hearing loss at about the age of 40, which had progressed steadily over many years time.  He reported that he was in the military for four years where he worked as a combat air police.  He stated that he was exposed to combat and artillery sounds, but no hearing loss was noted at the time of his military discharge.  He believed that his hearing loss was caused by loud noise at work over many years time.  The physician believed that the majority of the Veteran's hearing loss was industrial-noise related and that part of his hearing loss was undoubtedly presbycusis.  

A review of the evidence reflects that the Veteran has been diagnosed with bilateral sensorineural hearing loss in both ears pursuant to 38 C.F.R. § 3.385, as demonstrated on VA audiological examinations in October 2009 and June 2016. Consequently, the determinative issue is whether this disability is attributable to his military service.

The October 2009 VA examiner noted the Veteran's current complaints, as well as his reported in-service and post-service noise exposures.  The VA examiner also noted that the Veteran received hearing aids from the state following successful workers' compensation claims.  Following examination, the VA examiner opined that the Veteran's current bilateral hearing loss and tinnitus was less likely than not caused by or a result of acoustic trauma in service.  Regarding a rationale, the VA examiner indicated that her opinion was "given based on clinical experience, evidence reviewed in the records and evidence provided by the veteran."  

In July 2015, the Board determined that the October 2009 VA examiner's opinion was not supported by adequate rationale and that the examination was inadequate.  The claim was remanded for further VA medical opinion.

Further VA opinion was obtained in June 2016.  Following a review of the Veteran's claims file and audiology examination, the examiner concluded that the Veteran's bilateral hearing loss is less likely as not caused by noise exposure in the service.  In providing a rationale, the examiner noted that the Veteran's service medical records were not available for review.  The examiner noted that in 1995, the Veteran filed a workers' compensation claim where he self-reported health, military, and occupational work history.  The examiner acknowledged the Veteran's noise exposure during military service.  The examiner also acknowledged that the Veteran had a long occupational history of excessive noise exposure and that in the 1996 worker's compensation examination report, the examiner at that time felt that the majority of the Veteran's hearing loss was industrial-noise related.  Based on such history, the examiner felt that the Veteran's bilateral hearing loss was caused by exposure to occupational noise in addition to the effects of the normal aging process.

In this case, while current bilateral hearing loss is demonstrated, the evidence does not establish that the hearing loss is related to service.  The June 2016 VA examiner considered the Veteran's reports of in-service acoustic trauma and rendered a negative opinion.  Significantly, the examiner noted the Veteran's extensive post-service history of acoustic trauma in reaching a negative opinion.  The Board finds that the June 2016 VA medical opinion is probative in this matter because it is supported by a well-reasoned, detailed rationale.  There is no opposing opinion of record.

The Board has considered the Veteran's statements and accepts that he is competent to report hearing loss in both ears.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007). 

However, to the extent that the Veteran reports having hearing loss attributable to service, he is not competent given that this opinion may not be rendered based on his personal observation, and because he lacks any particular skill or expertise that would render his opinion competent in this regard.  Jandreau v. Nicholson, supra. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case). Therefore, the Board finds that the Veteran's nexus opinion has no probative value.

Accordingly, the claim for service connection for bilateral hearing loss is denied. There is no doubt to resolve.  See 38 U .S.C.A. § 5107(b).




Tinnitus 

The Veteran contends that his tinnitus began in service due to noise exposure while working in a flight line as air police in Korea.  As noted above, the Board finds that the record does support exposure to acoustic trauma during active duty service.  

On VA examination in June 2016, the Veteran reported the onset of tinnitus "when I first come out, well before I come out."  He stated that his tinnitus was periodic and occurred two to three times a day and lasts fifteen to twenty minutes.  The examiner provided a negative nexus statement.  However, the rationale provided was that the Veteran did not complain of tinnitus on examination in 1996.  Evidently, the Veteran denied having tinnitus in 2007.  According to the Veteran through, he did not know what tinnitus was.  Moreover, the examiner noted the Veteran's extensive civilian history of occupational noise.  

In this case, the Board finds that service connection for tinnitus is warranted.  
The Veteran is considered competent to provide evidence regarding symptoms he has experienced, such as ringing in the ears for many years.  His statements as to noise exposure are consistent with the circumstances of his service and the Board finds such statements credible.  While he also has an extensive post-service history of noise exposure, he reported the onset of tinnitus prior to getting out of service.  Thus, his statement indicates that his tinnitus is related to military noise exposure.   

Therefore, considering the totality of the evidence, the Board finds that the evidence is at least in equipoise on the question of a nexus between service and the current tinnitus.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Foot Residuals of Cold Weather Exposure

The Veteran claims that he incurred a cold injury to his feet during active duty in Korea and that service connection for a bilateral foot disorder as a residual of this cold injury is warranted. 

As noted above, service treatment records for the Veteran's period of active duty are unavailable.

The Veteran was afforded a VA Cold Injury Protocol examination in September 2009.  The VA examiner noted the Veteran's reported history of symptoms, as well as current complaints.  The examiner provided a diagnosis of bilateral pes cavus deformity with bunions and neuroma (for which he is service-connected), not due to cold injury or frostbite.  The examiner indicated that there was no evidence that the Veteran ever suffered a frostbite injury.

The Veteran underwent further VA examination in June 2016.  The examiner reviewed the evidence of record, including the Veteran's report of cold exposure to the feet during service. Significantly, the examiner noted that the Veteran did not report any episodes of known frostbite while in the service in Korea, but did report feeling very cold feet.  The Veteran did not report the typical symptoms of extreme cold exposure, such as tingling, Raynaud's, frostbite scars, blanching of the toes or numbness of the feet/toes.  After a full examination, the examiner found that the clinical evidence did not warrant a diagnosis of residuals of a cold injury of the feet.

The probative evidence of record does not show that the Veteran has a current foot disorder which is the residual of a claimed cold injury during service.  Without a current disability, there can be no entitlement to compensation. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C. § 1110 (formerly § 310). In the absence of proof of present disability there can be no valid claim.")

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a foot disorder, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 56.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for bilateral foot residuals of cold weather exposure is denied. 


REMAND

The Veteran is claiming service connection for chronic foot infections.  This claim, along with other foot claims, was remanded by the Board in June 2015 for VA examination.  

The Veteran underwent VA examination of the feet in June 2016.  The examiner briefly noted that examination of the foot also revealed "inflamed, but healing blisters on the great toes bilaterally, which were draining and not tender, along and around the nailbed.  This finding has unknown etiology."  Further elaboration was not provided.  Thus, the Board finds a remand is warranted for additional VA examination with opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's claimed chronic foot infections.  The entire claims file, including a copy of this Remand, should be made available to, and reviewed by, the examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

The VA examiner should elicit and document a full and complete history from the Veteran, to specifically include in-service and post-service complaints, diagnoses and treatment relating to infections of the feet.

Based on a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinion:  

Does the Veteran have a current bilateral foot disability manifested by recurrent infections?  

If so, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's disability manifested by recurrent foot infections had its onset in service or is otherwise etiologically related to active service?

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and along with an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


